FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT



This First Amendment to Loan and Security Agreement (the "Amendment"), dated as
of February 23, 2001 (the "Effective Date"), is among the financial institutions
listed on the signature pages hereof, Bank of America, National Association as
administrative agent for the Lenders (the "Agent"), Harold's Stores, Inc., an
Oklahoma corporation (the "Parent"), and each of Harold's Financial Corporation,
an Oklahoma corporation, Harold's Direct, Inc., an Oklahoma corporation,
Harold's Stores of Texas, L.P., a Texas limited partnership, Harold's Stores of
Georgia, L.P., a Georgia limited partnership, and Harold's of Jackson, Inc., a
Mississippi corporation (including the Parent each a "Borrower" and collectively
the "Borrowers").



RECITALS

:





A. The Borrowers, the Lenders, and the Agent are parties to the certain Loan and
Security Agreement dated as of November 20, 2000 (as the same may be further
amended, renewed, extended, restated or otherwise modified from time to time,
the "Agreement").



B. The Borrowers have advised the Agent that (1) the Parent intends to adopt and
file with the Secretary of State of Oklahoma a Certificate of Designations
creating the Series 2001-A Preferred Stock (the "Preferred Stock "), (2) the
Parent intends to sell and issue an aggregate of Three Hundred Thousand
(300,000) shares of the Preferred Stock at a price per share of Twenty and
No/100 Dollars ($20.00) (the "Stock Issuance") pursuant to that certain Series
2001-A Preferred Stock Purchase Agreement dated the date hereof (the "Stock
Purchase Agreement") to the investors listed on Schedule 1.1(C) of the Agreement
(the " Investors"), (3) the Parent intends to pay dividends on the Preferred
Stock in both cash and additional shares of Preferred Stock pursuant to that
certain Exhibit A, Preferences and Rights of Series 2001-A Preferred Stock of
Harold's Stores, Inc., to the Stock Purchase Agreement ("Preferred Stock
Preferences and Rights Agreement"), (4) the Parent and the Investors will enter
into an Investor Rights Agreement dated as of the date hereof (the "Investor
Rights Agreement") which will allow the Investors to demand that the Parent
effect registration under the Exchange Act of (a) the shares of the Parent's
common stock, $0.01 par value per share (the "Common Stock"), issuable or issued
upon conversion of the Preferred Stock and (b) any other shares of Common Stock
of the Parent issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the share
listed in (a), and (5) the Parent will enter into an Employment and
Non-Competition Agreement with Clark Hinkley (the "Employment Agreement" )
pursuant to which Clark Hinkley shall serve as Chief Executive Officer of the
Parent.



C. The Borrowers have requested that the Lenders amend the Agreement in certain
respects as more specifically provided hereinbelow.



D. Subject to the satisfaction of the conditions set forth herein, the Lenders
party hereto are willing to amend the Agreement.



NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:



DEFINITIONS



Definitions

. Unless otherwise defined in this Amendment, capitalized terms used in this
Amendment shall have the same meanings as are given to such terms in the
Agreement (as amended by this Amendment).







AMENDMENTS



Addition to Section 1.1 of the Agreement

. Effective as of the Effective Date,
Section 1.1
of the Agreement is hereby amended to add the following new terms and
definitions, which terms and definitions shall appear in alphabetical order in
such
Section 1.1
and shall read in their entireties as follows:





"First Amendment Date" means February 23, 2001.



"Investors" means each of the investors identified on Schedule 1.1(C) as of the
First Amendment Date.



"Preferred Stock" means the Series 2001-A Preferred Stock designated in the
Parent's Certificate of Incorporation.



"Stock Purchase Agreement" means that certain Series 2001-A Preferred Stock
Purchase Agreement dated as of February 23, 2001, among the Parent and the
Investors.



Amendments to Section 1.1 of the Agreement

. Effective as of the Effective Date, each of the following definitions set
forth in
Section 1.1
of the Agreement is amended and restated to read in its entirety, respectively,
as follows:



"Applicable Margin" means, as of February 23, 2001 with respect to LIBOR Rate
Loans, two and one-quarter percent (2.25%), subject to adjustment from time to
time thereafter to the applicable percentage corresponding to the Leverage
Ratio, as set forth below, respectively

Leverage Ratio

LIBOR Rate Loans

Greater than or equal to 5.00 to 1.00

3.00%

Less than 5.00 to 1.00 but greater than or equal to 4.00 to 1.00

2.75%

Less than 4.00 to 1.00 but greater than or equal to 3.00 to 1.00

2.50%

Less than 3.00 to 1.00 but greater than or equal to 2.00 to 1.00

2.25%

Less than 2.00 to 1.00

2.00%

For the purpose of determining any such adjustments to the Applicable Margin,
the Leverage Ratio (a) for the Fiscal Period beginning January 1, 2002, shall be
determined based upon the Parent's Financial Statements for the Fiscal Quarter
ending November 3, 2001 and (b) for each Fiscal Quarter ending after January 1,
2002, shall be determined based upon the Parent's Financial Statements for each
of its respective Fiscal Quarters beginning with the Fiscal Quarter ending
February 2, 2002, delivered to the Agent as required by Section 7.2(a) (with
respect to the Financial Statements for the last Fiscal Quarter of the Parent of
each Fiscal Year) and Section 7.2(b) (with respect to the Financial Statements
for each Fiscal Quarter of the Parent which is not a Fiscal Year end), and any
such adjustment, if any, shall become effective as of the date, on or after the
first day of the calendar month following the calendar month in which such
Financial Statements are delivered to the Agent, when any LIBOR Rate Loan is
made, continued, or converted, as the case may be.

"Change of Control" means the occurrence of any of the following: (a) except as
allowed by Section 9.9, the adoption of a plan relating to the liquidation or
dissolution of any Borrower; (b) the acquisition by any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act, as amended), other than
any of the record owners who own more than five percent (5%) of the Capital
Stock of the Parent as specified in Schedule 8.7 as of the Closing Date, of a
direct or indirect majority in interest (more than fifty percent (50.0%)) of the
voting power of the Capital Stock of the Parent by way of merger, consolidation,
or otherwise; (c) the first day, after the First Amendment Date, on which a
majority of the members of the Management Group of the Parent are not Continuing
Directors, except as allowed by Section 9.9; or (d) any Borrower (other than the
Parent) shall cease to be a Wholly-Owned Subsidiary of the Parent.



"Continuing Directors" means, as of any date of determination, any duly
appointed member of the Management Group of the Parent, any other Borrower, or
any general partner of any other Borrower, who (a) was a member of such
Management Group on the First Amendment Date or (b) was nominated for election
or elected to such Management Group with the affirmative vote of a majority of
the Management Group who were members of such Management Group at the time of
such nomination or election or (c) was approved by Inter-Him N.V., provided that
Ronald de Waal controls not less than sixty seven percent (67%) of the Capital
Stock of Inter-Him N.V. at any time.



Amendment to Section 4.5 of the Agreement

. Effective as of the Effective Date, Section 4.5 of the Agreement is hereby
amended and restated in its entirety to read as follows:





Section 4.5 Prepayments from Asset Dispositions; Mandatory Prepayments.



(a) All proceeds or other cash payments received by any Borrower pursuant to any
transaction of merger, reorganization, consolidation, transfer, sale,
assignment, lease, or other disposition allowed by Section 9.9(c) (other than
the sale of Inventory in the ordinary course of business), and Section 9.19 net
of related actual transaction costs and expenses, shall be paid to the Agent,
promptly upon such receipt, for application to the Obligations in such manner as
the Agent shall determine in its sole discretion.



(b) All proceeds or other cash payments received by any Borrower from the sale
and issuance of Preferred Stock pursuant to the Stock Purchase Agreement, shall
be used by the Borrowers (i) to pay the Agent, for the account of the Lenders,
the amount, if any and without duplication, by which the Aggregate Revolver
Outstandings less the aggregate amount of Pending Revolving Loans exceeds the
Borrowing Base and (ii) for general working capital purposes (not otherwise
prohibited by this Agreement) in the ordinary course of business, and shall not
be used, directly or indirectly, (A) to buy or carry any Margin Stock, (B) to
repay or otherwise refinance indebtedness of the Borrowers or others incurred to
buy or carry any Margin Stock, (C) to extend credit for the purpose of buying or
carrying any Margin Stock, or (D) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.



Amendment to Section 9.10 of the Agreement

.  Effective as of the Effective Date, Section 9.10 of the Agreement is hereby
amended and restated to read in its entirety as follows:





Section 9.10 Distributions; Capital Change; Restricted Investments. No
Consolidated Party shall (a) directly or indirectly declare or make, or incur
any liability to make any Distribution, except Distributions to a Borrower and
Distributions paid or payable by the Parent pursuant to the Stock Purchase
Agreement; provided, that no Default or Event of Default shall exist at the time
of, or shall occur after giving effect to, any such Distribution, (b) make any
change in its capital structure which could have a Material Adverse Effect, or
(c) make any Restricted Investment.



Amendment to Section 9.13 of the Agreement

. Effective as of the Effective Date, Section 9.13 of the Agreement is hereby
amended and restated in its entirety as follows:



Section 9.13 Debt. No Consolidated Party shall incur or maintain any Debt, other
than (a) the Obligations; (b) trade payables and contractual obligations to
suppliers and customers arising in the ordinary course of business; (c) other
Debt existing on the Closing Date and reflected in the Financial Statements
described in Section 8.6(a); (d) Debt of a Borrower constituting purchase money
Debt (including, without limitation, obligations under Capital Leases) incurred
after the Closing Date not to exceed $500,000 in the aggregate; (e) Permitted
Subordinated Debt; and (f) Distributions payable by the Parent to the Investors
pursuant to the Stock Purchase Agreement and not otherwise prohibited by this
Agreement.

Amendment to Section 9.24(a) of the Agreement

. Effective as of the Effective Date, Section 9.24(a) of the Agreement is hereby
amended and restated in its entirety as follows:



Section 9.24 Adjusted Tangible Net Worth.



(a) The Borrowers shall not permit the Adjusted Tangible Net Worth, determined
for the Consolidated Parties, as of the end of any Fiscal Quarter, to be less
than the following amounts during the specified periods:





Fiscal Year 2002

$26,000,000

Fiscal Year 2003 and thereafter:

$26,000,000 or such greater amount as may be established pursuant to Section
9.24(b).



Amendment to Section 11.1(r)

. Effective as of the Effective Date, Section 11.1(r) of the Agreement is hereby
amended and restated in its entirety as follows:





(r) any breach or default (however defined) occurs under or in connection with
(i) any Permitted Subordinated Debt, (ii) any subordination agreement governing
any Permitted Subordinated Debt, or (iii) the Stock Purchase Agreement or any
other agreement, certificate, or document executed and delivered in connection
with the transactions contemplated by the Stock Purchase Agreement which could
have a Material Adverse Effect, unless such default or event of default is
waived by the parties thereto; or



Addition to Section 11.1

. Effective as of the Effective Date, Section 11.1 of the Agreement is hereby
amended to add clause (s) to such Section 11.1 which shall read in its entirety
as follows:



(s) any Borrower shall agree, without the consent of the Agent, to any
amendment, restatement, or other modification to the Stock Purchase Agreement or
any other document, agreement, or certificate related thereto, to the extent any
such amendment, restatement, or other modifications changes (i) the Dividend
Rate (as defined in Exhibit A to the Stock Purchase Agreement), (ii) the timing
or type of dividends, fees, redemption rights, voting rights, and conversion
rights, if any, (iii) change the effective date of any performance, termination,
or maturity specified therein, or (iv) adds or changes, in a manner more
restrictive to any or all of the Borrowers, any covenant or restriction.



Amendment to Schedule 8.7 of the Agreement

. Effective as of the Effective Date, Schedule 8.7 is amended in its entirety to
read as set forth in Schedule 8.7 hereof.



Addition of Schedule 1.1(C) to the Agreement

. Effective as of the Effective Date, the Agreement is hereby amended to add
Schedule 1.1(C) to the Agreement, which Schedule shall read in its entirety as
set forth on Schedule 1.1(C) hereof.







CONSENTS AND WAIVERS



Consent

. The Borrowers have requested that the Agent and the Majority Lenders consent
to (a) the amendment to the Parent's Certificate of Incorporation as such
amendment relates to the creation of the Preferred Stock, (b) the creation of
the Preferred Stock, and (c) the Stock Issuance pursuant to the Stock Purchase
Agreement (each referred to herein individually as a "
Proposed Action
" and collectively, as the "
Proposed Actions
"). Each of the undersigned Lenders, subject to
Section 13.1
of the Agreement and to the satisfaction of the conditions precedent set forth
in
Article 4
of this Amendment, (a) consents to the Proposed Actions as described in this
Section 3.1
and (b) agrees that such Proposed Actions will not result in a Default or an
Event of Default under the Agreement. The consent by the Agent and the Lenders
pursuant to this
Section 3.1
is expressly limited as provided herein and shall not extend to any actions
taken pursuant to the second sentence of Section 8.10 of the Stock Purchase
Agreement. In order to induce the Lenders to agree to provide the foregoing
consent, the Borrowers agree that the consent set forth in this
Section 3.1
shall not be deemed a consent to departure from any covenant or condition in any
Loan Document except as specifically described in this
Section 3.1
.



Waiver

. The Borrowers have advised the Agent and the Lenders that (a) the Borrowers
failed to dissolve CMT Enterprises, Inc., a New York corporation and
Wholly-Owned Subsidiary of the Parent, on or before January 31, 2001, as
required by
Section 9.29
of the Agreement and (b) the Borrowers permitted the Adjusted Tangible Net Worth
for the Fiscal Quarter ending February 3, 2001, to be less than the minimum
amount specified for such date by
Section 9.24
of the Agreement (such instance of non-compliance hereinafter being collectively
called the "
Specified Defaults
"). At the Borrowers' request, subject to
Section 13.1
of the Agreement and to the satisfaction of the conditions precedent set forth
in
Article 4
hereof, the Agent and the Majority Lenders hereby waive the Specified Defaults;
provided,
that such waiver is expressly limited as provided herein, and
provided further
, that in order to induce the Lenders to agree to the foregoing waiver, each
Borrower agrees that (a) it will deliver to the Agent a copy of the articles or
certificate of dissolution of CMT Enterprises, Inc. on or before April 30, 2001
and its failure to deliver such articles or certificate of dissolution on or
before April 30, 2001 shall constitute an Event of Default under the Agreement
and (b) the waiver granted under this
Section 3.2
shall not constitute or be deemed a waiver of any other Default or Event of
Default, now existing or hereafter arising, or a waiver of any rights or
remedies arising as a result of such other Event of Default. Without limiting
the foregoing, any failure to comply with the requirements of
Sections 9.24
as of or for any date other than the date specified in
clause (a)
preceding shall constitute an Event of Default.









MISCELLANEOUS



Conditions Precedent

. The effectiveness of this Amendment is subject to the satisfaction of each of
the following conditions precedent:





The Agent shall have received all of the following, each dated the Effective
Date (unless otherwise indicated), in form and substance satisfactory to the
Agent:



Amendment Documents

. This Amendment and any other instrument, document, or certificate reasonably
required by the Agent to be executed or delivered by the Borrowers in connection
with this Amendment, in each case duly executed (collectively, the "
Amendment Documents
");





Corporate Certificate of the Parent Before Stock Issuance Transactions

. A certificate duly executed by the secretary and chief executive officer of
the Parent (A) certifying that the Parent continues in existence as an Oklahoma
corporation, (B) certifying current incumbency with respect to each of the
officers of the Parent authorized to execute and deliver this Amendment and to
request borrowings under the Agreement as amended by this Amendment, (C)
certifying and attaching true and complete copies of authorizing resolutions of
the board of directors of the Parent to authorize the execution, delivery, and
performance of this Amendment and the other Loan Documents to be executed by the
Parent in connection herewith, (D) certifying that except for the attached
certificate of designations creating the Series 2001-A Preferred Stock, the
certificate of incorporation of the Parent, a copy of which has been previously
certified to the Agent under that certain Corporate Certificate dated as of
November 20, 2000, remains in full force and effect on and as of the date hereof
without further modification or amendment in any respect since November 20,
2000, and (E) certifying that the bylaws of the Parent, a copy of which have
been previously certified to the Agent under that certain Corporate Certificate
dated as of November 20, 2000, remain in full force and effect on and as of the
date hereof without further modification or amendment in any respect since
November 20, 2000;



Corporate Certificate of the Parent After Stock Issuance Transactions

. A certificate duly executed by the secretary and chief executive officer of
the Parent (A) certifying that the Parent continues in existence as an Oklahoma
corporation, (B) certifying current incumbency with respect to each of the
officers of the Parent authorized to request borrowings under the Agreement as
amended by this Amendment, (C) certifying and attaching true and complete copies
of authorizing resolutions of the board of directors of the Parent to authorize
the execution, delivery, and performance of the Loan Documents to be executed by
the Parent in the future, (D) certifying that except for the amendment to the
certificate of incorporation of the Parent attached to the Corporate Certificate
dated as of February 23, 2001, the certificate of incorporation of the Parent, a
copy of which has been previously certified to the Agent under that certain
Corporate Certificate dated as of November 20, 2000, remains in full force and
effect on and as of the date hereof without further modification or amendment in
any respect since November 20, 2000, and (E) certifying that the bylaws of the
Parent, a copy of which have been previously certified to the Agent under that
certain Corporate Certificate dated as of November 20, 2000, remain in full
force and effect on and as of the date hereof without further modification or
amendment in any respect since November 20, 2000;



Corporate Certificate of other Borrowers

. A certificate duly executed by the secretary and president of each Borrower,
other than the Parent, (A) certifying that such Borrower is in existence and
good standing in its state of incorporation, (B) certifying current incumbency
with respect to each of the officers of such Borrower authorized to execute and
deliver this Amendment and to request borrowings under the Agreement as amended
by this Amendment, (C) certifying and attaching true and complete copies of
authorizing resolutions of the board of directors of such Borrower to authorize
the execution, delivery, and performance of this Amendment and the other Loan
Documents to be executed by such Borrower in connection herewith, (D) certifying
that the formation document of such Borrower, a copy of which has been
previously certified to the Agent under that certain Corporate Certificate dated
as of November 20, 2000, remains in full force and effect on and as of the date
hereof without further modification or amendment in any respect since November
20, 2000, and (E) certifying that the organizational document of such Borrower,
a copy of which have been previously certified to the Agent under that certain
Corporate Certificate dated as of November 20, 2000, remain in full force and
effect on and as of the date hereof without further modification or amendment in
any respect since November 20, 2000;



Preferred Stock Documents

. Executed copies of the Investor Rights Agreement, the Stock Purchase
Agreement, the Right of First Refusal Agreement dated as of the date hereof
among the Parent, the Investors, and the Family Members (as defined in the Stock
Purchase Agreement), the Employment Agreement, the Voting Agreement dated as of
the date hereof among the Parent, the Investors, Rebecca Powell Casey, Michael
T. Casey, and the other Family Members (as defined in the Stock Purchase
Agreement), the Shareholders Agreement Amendment evidencing the amendment of the
Parent's First Amended and Restated Stockholders' Agreement, dated June 15,
1998, the Second Amendment to Employment Agreement evidencing the amendment by
Rebecca Powell Casey to her employment agreement with the Parent, the First
Amendment to Employment Agreement evidencing the amendment by Harold G. Powell
to his employment/consulting Agreement, the Confidential Separation Agreement
and Release between H. Rainey Powell and the Parent, and all other documentation
executed and delivered in connection with the transactions contemplated by such
documents (collectively, the "
Preferred Stock Documents
");



Receipt of Amendment Fee

. The amendment fee in accordance with
Section 4.6
hereto;



Receipt of Joinder Agreement, Financing Statements, and Corporate Certificate of
White Flint

. Executed originals of (A) the certain Joinder Agreement dated concurrently
herewith (the "
Joinder Agreement
") joining Harold's of White Flint, Inc. ("
White Flint
") to the Subsidiary Guarantor Documents, (B) UCC financing statements with
respect to all of White Flint's Collateral (as defined in the Subsidiary
Security Agreement) and other property (as applicable) in which a Lien is
granted to the Agent and take all other steps reasonably required by the Agent
to evidence, perfect, maintain, protect, and enforce the Agent's Lien in all
such property, (C) a certificate duly executed by the secretary and president of
White Flint certifying (1) certifying that White Flint is in existence and good
standing in Maryland and Oklahoma, (2) certifying to the current incumbency with
respect to each of the officers of White Flint authorized to execute and deliver
the Joinder Agreement and the Subsidiary Guarantor Documents, (3) certifying and
attaching true and complete copies of authorizing resolutions of the board of
directors of White Flint to authorize the execution, delivery, and performance
of the Joinder Agreement, the Subsidiary Guarantor Documents, and the other Loan
Documents to be executed by White Flint in connection therewith, and (4)
certifying and attaching true and correct copies of the certificate of
incorporation and the bylaws of White Flint, and (D) any other instrument,
document, or certificate reasonably required by the Agent to be executed or
delivered by White Flint in connection with the Joinder Agreement or the
Subsidiary Guarantor Documents (collectively, the "
White Flint Documents
");



Opinion of Counsel

. A signed opinion of counsel for the Parent, opining as to such matters in
connection with the transactions contemplated by this Amendment as the Agent may
reasonably request, such opinion to be in form, scope, and substance
satisfactory to the Agent, Lenders, and their respective counsel, and
addressing, without limitation, that these transactions comply in all material
respects with all Requirements of Law of any Governmental Authority, that the
sale of shares pursuant to the Stock Purchase Agreement is exempt under all
applicable federal and state securities laws, that no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority, the American Stock Exchange, or other Person is
necessary or required in connection with the execution, delivery, or performance
by, or enforcement against, the Parent of this Amendment, the White Flint
Documents, or any Preferred Stock Documents;



Evidence of Proceeds

. Evidence in form and substance satisfactory to the Agent, Lenders, and their
respective counsel, that the Parent has received payment in full for the Stock
Issuance;



Closing Certificate

. A certificate of the Borrowers in form and substance satisfactory to the Agent
certifying as to the satisfaction of the conditions precedent set forth in this
Section 4.1
; and





Additional Information

. Such additional documents, instruments, and information as the Agent may
reasonably request to effect the transactions contemplated hereby.





The representations and warranties contained herein, in the Agreement, and in
all other Loan Documents, as amended hereby, shall be true and correct in all
material respects as of the date hereof as if made on the date hereof (except
those, if any, which by their terms specifically relate only to a different
date).



All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all other agreements, documents, and instruments executed
and/or delivered pursuant hereto, and all legal matters incident thereto, shall
be reasonably satisfactory to the Agent.



No Default or Event of Default shall have occurred and be continuing.



Representations and Warranties

. The Borrowers hereby represent and warrant to the Agent that, as of the date
of and after giving effect to this Amendment, (a) the execution, delivery, and
performance of this Amendment and any and all other Amendment Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate action on the part of each Borrower and will not violate any
Borrower's certificate of incorporation or bylaws, (b) all representations and
warranties set forth in the Agreement and in any other Loan Document are true
and correct in all material respects as if made again on and as of such date
(except those, if any, which by their terms specifically relate only to a
different date), and (c) no Default or Event of Default has occurred and is
continuing.





Survival of Representations and Warranties

. All representations and warranties made in this Amendment or any other Loan
Document shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by the Agent or any Lender, or any
closing, shall affect the representations and warranties or the right of the
Agent and the Lenders to rely upon them.





Reference to Agreement

. Each of the Loan Documents, including the Agreement, the Amendment Documents,
and any and all other agreements, documents, or instruments now or hereafter
executed and/or delivered pursuant to the terms hereof or pursuant to the terms
of the Agreement as amended hereby, are hereby amended so that any reference in
such Loan Documents to the Agreement, whether direct or indirect, shall mean a
reference to the Agreement as amended hereby.





Ratifications

. Each of the parties hereto agrees that the Loan Documents, as amended hereby,
shall continue to be legal, valid, binding, and enforceable in accordance with
their respective terms. Without limiting the generality of the foregoing, each
Borrower hereby acknowledges and confirms, that upon the effectiveness of this
Amendment, and as a result thereof, the liens, security interests, and
assignments created and evidenced by the Loan Documents are valid and existing
liens, security interests, and assignments of the respective priority recited in
the Loan Documents.





Amendment Fee

. The Borrowers jointly and severally agree to pay to the Agent and the Lenders
on the date hereof an amendment fee in the amount of $20,000 as additional
consideration for the Agent's and the Lenders agreement to amend the Agreement,
consent to the Proposed Actions, and waive the Existing Defaults.





Severability

. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.





General

. This Amendment, when signed by the Majority Lenders and each Borrower, as
provided hereinbelow (a) shall be deemed effective prospectively as of the
Effective Date, (b) contains the entire agreement among the parties and may not
be amended or modified except in writing signed by all parties, (c) shall be
governed and construed according to the laws of the State of Texas, (d) may be
executed in any number of counterparts, each of which shall be valid as an
original and all of which shall be one and the same agreement, and (e) shall
constitute a Loan Document. A telecopy or other electronic transmission of any
executed counterpart shall be deemed valid as an original.





THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.



 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.



BORROWERS

:





HAROLD'S STORES, INC.



 

By:

H. Rainey Powell

President



 

HAROLD'S FINANCIAL CORPORATION



 

By:

H. Rainey Powell

President



HAROLD'S DIRECT, INC.



 

By:

H. Rainey Powell

President



 

HAROLD'S STORES OF TEXAS, L.P.



By: HSTX, Inc., General Partner

 

By:

Rebecca P. Casey

President



HAROLD'S STORES OF GEORGIA, L.P.



By: HSGA, Inc., General Partner

 

By:

H. Rainey Powell

President



HAROLD'S OF JACKSON, INC.



 

By:

H. Rainey Powell

President



AGENT

:





BANK OF AMERICA, NATIONAL ASSOCIATION, as the Agent



 

By:

Carol L. Whitley

Vice President



LENDER

:





BANK OF AMERICA, NATIONAL

ASSOCIATION



 

By:

Carol L. Whitley

Vice President



 

 

 

ACKNOWLEDGMENT, CONSENT, AND REAFFIRMATION



Each of the undersigned hereby acknowledges and consents to the execution and
terms and conditions of the foregoing Amendment and reaffirms its obligations
under that certain Security Agreement dated as of November 20, 2000 (the "
Security Agreement") and that certain Subsidiary Guaranty Agreement dated as of
November 20, 2000 (the "Guaranty Agreement"), made by each of the undersigned in
favor of the Agent, for the benefit of the Agent and the Lenders, and
acknowledges and agrees that the Security Agreement and the Guaranty Agreement
remain in full force and effect and the Security Agreement and the Guaranty
Agreement are hereby ratified and confirmed in all respects.



Dated as of February 23, 2001.



HAROLD'S DBO, INC.



 

By:

Rebecca P. Casey, President



HSGA, INC.



 

By:

H. Rainey Powell, President



HSTX, INC.



 

By:

Rebecca P. Casey, President



HAROLD'S LIMITED PARTNERS, INC.



 

By:

H. Rainey Powell, President



THE CORNER PROPERTIES, INC.



 

By:

H. Rainey Powell, President



HAROLD'S OF WHITE FLINT, INC.



 

By:

Name:

Title:

SCHEDULE 1.1(C)



INVESTORS



Investor Name and Address

Number of Shares

Aggregate Purchase Price

INTER-HIM, N.V.

Switzerland Representative Office

Im Langacker 16

Postfach

CH-5401 Baden

Schweiz

Attn: Mr. Victor Hoogstraal

Telecopy: +41 56 483 0389

300,000

$6,000,000

     



 

 

SCHEDULE 8.7



CAPITALIZATION



 

Shares Authorized

Shares Issued and Outstanding

Company

Common

Preferred

Common

Preferred

Harold's Stores, Inc.

25,000,000

1,000,000

6,084,302

300,000 Series 2001-A

Harold's Financial Corporation

20,000

180,000

20,000

180,000

Harold's Direct, Inc.

50,000

N/A

50,000

N/A

Harold's Limited Partners, Inc.

50,000

N/A

500

N/A

Harold's DBO, Inc.

50,000

N/A

1,000

N/A

HSTX, Inc.

50,000

N/A

1,000

N/A

HSGA, Inc.

50,000

N/A

1,000

N/A

Harold's of Jackson, Inc.

50,000

50,000

50,000

50,000

The Corner Properties, Inc.

50,000

N/A

50,000

N/A

Harold's of Texas, Inc. (formerly known as Southcoast Plaza, Inc.)

25,000

N/A

10,000

N/A

Harold's of White Flint, Inc.

10,000

N/A

10,000

N/A

CMT Enterprises, Inc.

200

N/A

10

N/A

Harold's Stores of Texas, L.P. - owned by HSTX, Inc. (1%) and Harold's Limited
Partners, Inc. (99%)

Harold's Stores of Georgia, L.P. - owned by HSGA, Inc. (1%) and Harold's Limited
Partners, Inc. (99%)

The following individuals/entities own over 5% of the Capital Stock of Harold's
Stores, Inc.:

 1. Rebecca P. Casey
 2. Michael T. Casey
 3. H. Rainey Powell
 4. Harold G. Powell
 5. Lisa P. Hunt
 6. Inter-Him N.V. (c/o Ronald deWaal Investments)
 7. Safeco Asset Management Company
 8. Security National Bank & Trust of Norman, as Trustee